Clermont App. No. CA97-10-092. On review of order certifying a conflict, The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ order rendered on June 11,1998, at pages 2-3:
“[Wjhether a conviction for violation of R.C. 4511.19, which ‘shall be considered a previous or subsequent conviction’ pursuant to R.C. 2953.31(A), precludes a defendant from satisfying the statutory definition of a ‘first offender’ contained in R.C. 2953.31(A) even if the conviction sought to be expunged resulted from or was connected with the R.C. 4511.19 violation.”
The conflict case is State v. McGinnis (1993), 90 Ohio App.3d 479, 629 N.E.2d 1084.